SANBORN, Circuit Judge
(dissenting). It is, and for more than a century has been, the established and unvarying rule of the national courts that any law of a state whether of procedure or of punishment passed after the commission of an offense, “which in relation to the offense or its consequences, alters the situation of the party to his disadvantage,” is an ex post facto law within the meaning of section 10, art. 1, of the Constitution and violative thereof. United States v. Hall, 2 Wash. (C. C.) 366, Fed. Cas. No. 15,285, pp. 84, 86, 6 Cranch, 171, 3 L. Ed. 189; Kring v. Missouri, 107 U. S. 221, 235, 2 Sup. Ct. 443, 27 L. Ed. 506; In re Medley, 134 U. S. 160, 171, 10 Sup. Ct. 384, 33 L. Ed. 835; Duncan v. Missouri, 152 U. S. 377, 382, 14 Sup. Ct. 570, 38 L. Ed. 485; Thompson v. Utah, 170 U. S. 343, 351, 18 Sup. Ct. 620, 42 L. Ed. 1061; United States v. Haskell (D. C.) 169 Fed. 449, 454; United States v. London (D. C.) 176 Fed. 976, 979; Sharp v. State, 3 Okl. Cr. 24, 104 Pac. 71; State v. Rock, 20 Utah, 38, 43, 44, 57 Pac. 532; State v. Kingsly, 10 Mont. 537, 26 Pac. 1066; McCarty v. State, 1 Wash. St. 377, 25 Pac. 299, 22 Am. St. Rep. 152; People v. Tisdale, 57 Cal. 104.
When the defendant below committed the offense with which he is charged, he could be tried, as the law then stood in Oklahoma Territory, only under an indictment found with the concurrence of 12 members of a grand jury composed of not less than 12 nor more than 16 persons. Statutes of Oklahoma, 1903, §§ 5314, 5316; Reynolds *427v. United States, 98 U. S. 145, 25 L. Ed. 244. The Supreme Court of Arkansas had held that under a similar statute an indictment by a grand jury of more than 10 persons was illegal, and must be quashed. Harding v. State, 22 Ark. 210. Subsequent to the alleged commission of the offense and before the trial the people of Oklahoma adopted a Constitution, complied with Ihe enabling act, and were admitted to the Union as the state of Oklahoma, and by virtue of this action section 808, Revised Statutes (U. S. Comp. St. 1906, p. 626), thenceforth became the law for the trial of offenses of this nature, and that section authorized an indictment concurred in by 12 members of a grand jury composed of not less than 30 nor more than 23 persons. The indictment in this case was found by a jury composed of 19 members. Did this change in the law wrought by the adoption of the Constitution of Oklahoma and the admission of that state into the Union after the commission of the offense and before the trial “in relation to the offense or its consequences alter the situation of the accused to his disadvantage” ? In my opinion it clearly had that effect (1) because, if the defendant had been indicted trader the law as it stood when his offense was committed by a grand jury of 19 men, he could not have been tried or convicted on that indictment (Harding v. State, 22 Ark. 210), while the new law permitted his conviction upon such an indictment; and (2) because under the old law it would have been necessary for him to have only 5 dissenting members of the grand jury to defeat the indictment against him, while under the new law it was necessary for him to have 8.
In Thompson v. Utah, 170 U. S. 343, 345, 352, 18 Sup. Ct. 620, 42 L. Ed. 1061, the offense when committed was triable by a jury of 72 men. By reason of the stthsequent admission of Utah into the Union under a Constitution which provided for the trial of criminal cases not capital by a jury of eight persons, the offense was triable by eight men at the time of ihe trial. The Supreme Court of the United States held that this change in the law of the trial was void as to Thompson and inapplicable to his trial for two reasons: (1) Because it violated section 10 of article 1 of the Constitution, which prohibits the passage by any state of an ex post facto law in that it materially altered the situation of the defendant to his disadvantage in relation tó his offense and its consequences (pages 346, 352, of 170 U. S., page 620, of 18 Sup. Ct.; 42 L. Ed. 1061); and (2) because it violated the provisions of article 3, § 2, of the Constitution, and the provisions of the sixth amendment thereto, which guaranteed to him a trial b}' a jury of 32 men and thus deprived him of “a substantial right involved in his liberty” (pages 346 and 352 of 170 U. S., page 620 of 18 Sup. Ct.; 42 L. Ed. 1061). The fact that in that case the jury of 12 men was secured to the defendant by other provisions of the Constitution than the inhibition of an ex post facto law does not detract in the least from the clear decision by the court of the main question in that case, that the change of the number of the jury by a law or by the adoption of the Constitution of a state between the date of the commission of the offense and the date of the trial materially altered the situation of the accused to his disadvantage and thereby violated the prohibition of an ex post facto law. A law of a state which in rela*428tion to the offense or its consequences alters the situation of the accused as it was fixed by the law at the time of the commission of the offense, though this situation was not secured by the Constitution otherwise than by the prohibition of an ex post facto law, violates that prohibition to the same extent as if the situation was protected by other, clauses of the Constitution. Thus in the case of Medley, Petitioner, 134 U. S. 160, 171, 10 Sup. Ct. 384, 33 L. Ed. 835, the state law at the time a murder was committed prescribed death as the punishment of the crime, but no provision of the Constitution, except the prohibition of the passage of an ex post facto law, secured to the accused exemption from other punishment. Before the trial of his case, the state enacted a law which added to the punishment of death solitary confinement until execution. But the Supreme Court held this to be an ex post facto law and void. In Kring v. Missouri, 107 U. S. 221, 227, 229, 235, 2 Sup. Ct. 443, 27 L. Ed. 506, the law of the state of Missouri at the time of the murder was that a conviction of a murder in-the second degree, although subsequently set aside, was an acquittal of murder in the first degree. But there was no provision of the Constitution of the United States except that which forbids any state to pass an ex post facto law which secured to the accused the benefit of this rule of law. After the commission of the offense and before the trial, the state of Missouri by a change in its Constitution abrogated the rule that a conviction of murder in the second degree, avoided, was an acquittal of murder in the first degree. Nevertheless the Supreme Court of the United States held that the change thus wrought by the amendment of the Constitution of the state constituted an ex post facto law, and violated section 10 of article 1. . In this case of Kring v. Missouri the state contended that the new law merely wrought a change in procedure, and hence was not an ex post facto law. • But the Supreme Court denied the proposition and among other things said:
“Gan tlie law witli regard to bail, to indictments, to grand juries, to tlie trial jury, all be changed to the disadvantage of the prisoner by state legislation after the offense was committed and such legislation not be held ex post facto because it relates to procedure, as it does according to Mr. Bishop? And can any substantial right which the law gave the defendant at the time to which the guilt relates be taken away from him by ex post facto legislation, because, in the use of a modern phrase, it is called procedure? We think 'it cannot.” 107 U. S. 232, 2 Sup. Ct. 452 (27 L. Ed. 506).
“ * * * we are of opinion that any law passed after the commission of an offense which in the language of Mr. Justice Washington in United States v. Hall, ‘in relation to that offense, or its consequences, alters the situation of a party to his disadvantage’ is an ex post facto law; and in the language of Denio, J., in Hartung v. People [22 N. Y. 95], ‘No one can be criminally punished in this country, except according to a law prescribed for his government by the sovereign authority before the imputed offense was committed, and which existed as a law at the time.’ ” 107 U. S. 235, 2 Sup. Ct. 455 (27 L. Ed. 506).
The definition of an ex post facto law here quoted from Mr. Justice Washington and adopted has been reiterated by the Supreme Court in 134 U. S. 171, 10 Sup. Ct. 384, 33 L. Ed. 835, 152 U. S. 382, 14 Sup. Ct. 570, 38 L. Ed. 485, and 170 U. S. 351, 18 Sup. Ct. 620, 42 L. Ed. 1061, and it has never been varied or departed from by that *429court. In the consideration of the very question here presented, Judge Marshall in United States v. Haskell (D. C.) 169 Fed. 449, 452, and Judge Campbell in United States v. London (D. C.) 176 Fed. 976, 979, in the United States District Courts, accepted this rule, and held that the new law wrought by the adoption of the Constitution of Oklahoma and the admission of that state which increased the number of the grand jury from 16 to 23, was an ex post facto law, and violative of the Constitution of the United States, and I am unable to persuade myself that they were in error.
True, numerous and varying definitions of an ex post facto law and conflicting applications of the constitutional inhibition may be found in the decisions of the state courts. But the definition and the application have been uniform and changeless in the federal courts. The majority cite to the proposition that the substitution of an information for an indictment is not an ex post facto law, In re Wright, 3 Wyo. 478, 27 Pac. 565, 13 L. R. A. 748, 31 Am. St. Rep. 94, and People v. Campbell, 59 Cal. 243, 43 Am. Rep. 257, and quote from the opinion in the. latter case these words:
“ft is not uncommon practice to change the number of grand jurors required to investigate criminal charges, but we have never heard the right of the legislature to make such changes questioned, neither has it ever been claimed that the charge must be investigated by the precise number of grand jurors of which that body was composed at the time the act was committed."
That opinion was written in 1882. If the Supreme Court of California had never heard such changes questioned or such claims made, its decision or opinion concerning them certainly ought not to prejudge the case of the defendant here and now, especially in view of the fact that the courts which have heard of them have in effect decided these questions in his favor in United States v. Haskell (D. C.) 169 Fed. 4 49, 454; United States v. London (D. C.) 176 Fed. 976, 979; Sharp v. State, 3 Okl. Cr. 24, 104 Pac. 71; State v. Rock, 20 Utah, 38, 43, 44, 57 Pac. 532; State v. Kingsly, 10 Mont. 537, 26 Pac. 1066; McCarty v. State, 1 Wash. St. 377, 25 Pac. 299, 22 Am. St. Rep. 152. Moreover, that court had unanimously decided two years earlier that an information could not be substituted for an indictment between the commission and the trial of the offense (People v. Tisdale, 57 Cal. 104), and it is from an opinion of a court reversing itself by a vote of four to three that the above quotation has been taken. Nor has its later opinion met the approval of the courts,.of the states, but the weight of authority in those courts is now against it. McCarty v. State, 1 Wash. St. 377, 25 Pac. 299, 22 Am. St. Rep. 152; State v. Rock, 20 Utah, 38, 43, 44, 57 Pac. 532; State v. Kingsly, 10 Mont. 537, 26 Pac. 1066, wherein the Supreme Court of Montana reviews and repudiates the decision in the Campbell Case upon the authority of the decisions of the Supreme Court of the United States which have been cited. In this court those decisions of the Supreme Court must prevail over the conflicting views of state courts. The law prescribing the number of the grand jury and the number of the peremptory challenges was changed between the commission <of this alleged offense and the trial of the defendant. If it was changed by the act of the United States, that change was violative of section 9 of article 1 of the Consti*430tution. If that change was wrought by. the act of the people of Oklahoma in adopting their Constitution and making the contract of admission as a state, it was violative of section 10 of article 1 of the Constitution. As I understand the decisions of the Supreme Court, they expressly hold that any law or Constitution of a state enacted or adopted after the commission of an offense which in relation thereto, or to its consequences, alters the situation of the party to his disadvantage, is an ex post facto law and violative of section 10, article 1, of the Constitution, that the adoption of a Constitution by a state, or the admission of a state into the Union, which changes the number of the petit jurors to the disadvantage of the accused after the commission of the offense, constitutes an ex post facto law denounced by the Constitution, and by logical sequence and in legal effect they thereby hold that the increase of the number of grand jurors after the commission of the offense and before the trial by the adoption of a Constitution or the admission of a state alters the situation of the accused relative to the consequences of his offense, and constitutes an ex post facto law within the meaning of the Constitution. Because the decision and opinion of the majority that this change in the number of the grand jurors wrought by the adoption of the Constitution of Oklahoma and its admission as a state does not constitute an ex post facto law seems to me to conflict with these decisions of the Supreme Court, I am um ' able to concur in them.
There is another consideration here which seems to me to be entitled to much weight. The Criminal Court of Appeals of Oklahoma, construing the Constitution and laws of that state relative to the question in hand, has followed the opinion of Judge Marshall in United States v. Haskell (D. C.) 169 Fed. 449, and has expressly held that the Constitution and laws of Oklahoma do not apply to or govern the procedure for the trial or the trial of crimes committed before they were adopted, because as to the defendants in such cases they are ex post facto laws and that all the proceedings for the trial of such crimes must follow the law in force before the admission of the state when the crimes were committed (Sharp v. State, 3 Okl. Cr. 24, 104 Pac. 71, 72, 73, 74, 77), so that under the ruling of the majority in this case a construction and application of the Constitution and laws of Oklahoma will prevail in cases of this character in the courts of the United States contrary to those which must prevail in the courts of that state under the construction of.the Constitution and laws of that state by its Criminal Court of Appeals to which that construction is exclusively intrusted where such construction does not impair rights secured by the Constitution and laws of the United States, and this construction sedulously protects them.
Again, when the offense in this case was committed the defendant was entitled to five peremptory challenges, while by the Constitution and laws of the state this number was subsequently reduced to three. The court below was in error in my opinion in its refusal to allow to the defendant five peremptory challenges, for the reasons already stated in the discussion of the legal number of the grand jurors.
Because I think the defendant below was tried under an ex post facto law on an indictment found by nineteen grand jurors, 12 of *431whom were required to find it, and denied more than 3 peremptory challenges when the law at the time of the commission of his alleged offense limited the number of grand jurors to 18 and required 12 to find the indictment and allowed the accused 5 peremptory challenges, and because I think much immaterial and irrelevant evidence was received on the trial and submitted to the jury, notably the patent to Patricia Thompson which was dated on February 5, 1906, more than three months after all the alleged perjuries were committed and which could have had no tendency to prove the charge that the defendant suborned the witnesses to commit them, the deed of Martha M. Fairley, dated April 12, 1907, more than 16 months after the perjuries the defendant was charged with suborning, and many conversations, contracts, and transactions between third parties and between the defendant and third parties whom he was not charged with suborning to commit any perjury, conversations, transactions, and contracts which it seems to me were exceedingly prejudicial and inadmissible, and whose admission deprived the defendant of a fair trial on this charge of suborning specific persons to commit perjury, and in the absence of any charge of conspiracy, in my opinion the -judgment below should be reversed and a new trial granted.
Every litigant has the legal right to a fair and impartial trial of the issues which his case presents according to the law and the evidence relevant to those issues alone. The submission to the jury for then-consideration of extraneous issues, or of evidence which is neither relevant nor material to the questions presented by the issues upon trial, is a violation of this legal right, and it constitutes a fatal error because it tends to withdraw the attention of the jury from the issues actually involved and to lead them aside and induce them to decide the case upon false issues, and in that way to reach an erroneous result. Sparks v. Territory of Oklahoma, 146 Fed. 371, 373, 76 C. C. A. 594; Union Pacific Ry. Co. v. Field, 137 Fed. 14, 15, 17, 69 C. C. A. 536, 537, 539; Railroad Company v. Houston, 95 U. S. 703, 24 L. Ed. 542; Railroad Company v. Blessing, 67 Fed. 277, 281, 14 C. C. A. 394, 398; Frizzell v. Omaha Street Ry. Co., 124 Fed. 176, 178, 59 C. C. A. 382, 384; Equitable Life Assur. Society v. McElroy, 28 C. C. A. 365, 376, 83 Fed. 631, 642.